DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. [US 2007/0121090 A1].

Regarding claims 1, 12, 15 and 17, Chen et al. discloses a projection system (PS) for an extreme ultraviolet (EUV) lithographic apparatus (Fig. 1, see also paragraph [0110]) comprising: 

a projection system (PS) configured to: suppress at least a zeroth order portion of the shaped radiation beam, and direct an unsuppressed portion of the shaped radiation beam towards a substrate to form an image on the substrate according to the one or more 2D features (paragraph [0065]).

Regarding claim 2, Chen et al. discloses wherein the projection system comprises a filter that suppresses the zeroth order portion (paragraph [0091]).

Regarding claims 3, 7, 16 and 18 Chen et al. discloses wherein the filter comprises a central obscuration configured to suppress the zeroth order portion by blocking the zeroth order portion (paragraph [0091]).
 
Regarding claims 19 and 20 Chen et al. discloses further comprising an obscuration controller configured to modify a type of the central obscuration used by the projection system and wherein the obscuration controller is further configured to adjust a size of the central obscuration based on the image to be formed on the substrate (paragraph [0013] and [0106]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lee et al. [US 5,773,171 A].

Regarding claim 4, Chen et al. discloses the lithographic apparatus wherein the patterning device comprises various 2D shapes (as applied above).

Chen et al. does not teach wherein the one or more 2D features comprise a diamond-like shape.
However, Lee et al. discloses a phase shift mask for forming contact holes including a shifter patterned to define diamond-shaped windows each having central and edge portions on which the shifter is selectively disposed to form fine contact holes regularly arranged in longitudinal, transversal and diagonal directions (Col. 2 line 47 – Col. 3 line18, see also Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a diamond-like shape 2D feature on the patterning device, as taught by Lee et al. in the system of Chen et al. because such a modification provides a suitable alternative shape of a contact hole wherein it is possible to achieve an improvement in light contrast, thereby forming fine contact holes (Col. 3 lines 44-50 of Lee et al.).

Claims 5, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Chandhok [US 2005/0046846 A1].

Regarding claims 5, 6, 8 and 14, Chen et al. discloses the lithographic apparatus wherein the patterning device comprises various 2D shapes (as applied above).

Chen et al. does not teach wherein the filter further comprises a distribution of blocking elements arranged to suppress interference between first order portions of the shaped radiation beam, wherein the filter comprises a reflective filter including a central aperture that suppresses the zeroth order portion by: reflecting the unsuppressed portion, directing the unsuppressed portion to the substrate, and preventing the zeroth order portion from imaging the substrate, wherein the projection system comprises a filter comprising a distribution of blocking elements configured to suppress interference between first order portions of the shaped radiation beam, and/or wherein the projection system comprises: a first reflective element proximate the patterning device; and a second reflective element proximate the substrate, wherein the first reflective element and the second reflective element each include an aperture along an axis associated with the zeroth order portion such that the central obscuration blocks the zeroth order portion, wherein the distribution of blocking elements comprises absorbers or reflective elements, and a number of blocking elements included in the distribution is related to a symmetry of a unit cell comprising the one or more 2D features.
However, Chandhok discloses wherein the filter further comprises a distribution of blocking elements arranged to suppress interference between first order portions of the shaped 
Therefore, it would have been obvious to one of ordinary skill in the art to provide a reflective filter, as taught by as taught by Chandhok in the system of Chen et al. because such a modification provides a suitable alternative filter which provides frequency doubling for improved alignment using longer wavelength light (paragraph [0032] of Chandhok).

Regarding claims 9-11, Chen et al. in view of Chandhok discloses comprising the patterning device, wherein the patterning device comprises a phase shift mask configured to apply a phase shift to the radiation beam and wherein: the phase shift mask is configured such that the shaped radiation beam includes the zeroth order portion shifted to the first order portions, and/or the phase shift mask comprises a 0-degree and 180-degree phase shift and is configured to 

Regarding claim 13, Chandhok discloses wherein the projection system is formed in a Schwarzschild-like optical design and functions as a 2D interferometric printer (paragraph [0032]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882